Exhibit 10.25
 
PROMISSORY NOTE
 

Maturity Date: July 20, 2012   Loan Amount: $66,000     Date of Agreement: July
20, 2010  

 
Cargo Connection Logistics Holding, Inc., a Florida corporation (the "Maker"),
with an address of PO Box 248, East Meadow, NY 11554, for value received, hereby
promises to pay to the order of Taconic Group LLC , a Florida corporation
("Payee"), with an address of 19515 Presidential Way, Miami, FL 33179 or their
designees, the principal sum of sixty-six thousand dollars ($66,000), together
with interest thereon accruing at a rate of ten percent (10%) until all
principal under this Note is paid in full. Interest on the principal balance of
this Note from time to time outstanding shall be computed based on a 365-day
year and actual days elapsed. Repayment of the loan shall be made in full,
including interest, within two years of the date of this loan. All payments made
by Maker under this Note shall be in immediately available funds and U.S.
dollars.
 
The principal balance of this Note may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty, together with all
accrued interest on the principal balance so prepaid.
 
All prepayments and the other payments under this Note shall be applied first to
accrued but unpaid interest, and then to the unpaid principal balance, until all
principal and accrued interest under this Note have been paid in full.
 
If any of the following events, acts or circumstances shall occur for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be affected by operation of law or otherwise) (each, an "Event of
Default"):
 
1. if the Maker shall fail to make any payment required under this Note within
fifteen (15) days of when due; or
 
2. if the Maker fails to perform or observe any of its covenants or agreements
contained in this Note (except for nonperformance described in Event of Default
1) within 30 days of when performance is required by the applicable document; or
 
 
1

--------------------------------------------------------------------------------

 
 
3. if the Maker shall (a) be dissolved, (b) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself of all or a substantial part of its property, (c) make a
general assignment for the benefit of its or his creditors, (d) commence a
voluntary case under Title 11 of the United States Bankruptcy Code or any
successor thereto (the "Bankruptcy Code"), any state bankruptcy law or any law
similar to any of the foregoing, (e) file a petition seeking to take advantage
of any law relating to bankruptcy, insolvency, reorganization, winding up, or
composition or readjustment of debts, or (f) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against Maker
in an involuntary case under the Bankruptcy Code, any state bankruptcy law or
any law with a purpose or otherwise similar to any of the foregoing; or then,
and upon the occurrence of any Event of Default, the Payee and/or the Agent may,
with ten (10) days written notice, take any, certain, or all of the following
actions: (1) proceed to enforce or cause to be enforced any remedies provided
under this Note, and (2) exercise any other remedies available at law or in
equity, either by suit in equity or by action at law, or both, whether for
specific performance of any covenant or other agreement contained in this Note
or in aid of the exercise of any power granted in this Note. No remedy conferred
in this Note upon Payee is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or now or hereinafter existing at law or in equity
or by statute or otherwise.
 
Except as otherwise specified pursuant to this Note, any notice, request,
information or other document to be given pursuant to this Note, shall be in
writing and shall be given by hand delivery, telecopier, certified or registered
U.S. mail or a reputable overnight courier service which provides evidence of
its receipt as part of its service, as follows:
 
If to Maker:
 
 
 
 
 
 
If to Payee:
Cargo Connection Logistgics Holding, Inc.
Mr. Scott Goodman, Chief Executive Officer
PO Box 248
East Meadow, NY 11554
(T) (888) 886-4610
(F) (888) 880-4225
 
Taconic Group LLC.
Mr. Robert Grinberg
19515 Presidential Way
Miami, FL 33179
(T) (954) 691-0333
(F) (954) 458-8433



 
Maker or Payee may change the address or telecopier number to which notices
hereunder are to be sent to it by giving written notice of such change as herein
provided. Any notice given hereunder shall be deemed given on the date of hand
delivery, transmission by telecopier, deposit with the U.S. postal service or
delivery to a courier service, as appropriate.
 
 
2

--------------------------------------------------------------------------------

 
 
Each of the Maker and Payee hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under, or in connection with,
this note, it being agreed that all such trials shall be conducted solely by a
judge. Each of the Maker and Payee certifies that no representative, agent or
attorney of either has represented, expressly or otherwise, that the other would
not, in the event of litigation, seek to enforce the foregoing waivers. Each of
the Maker and Payee agrees and acknowledges that it has been represented by
independent counsel in connection with this note or been advised that it should
be represented by independent counsel in connection with this note. If Maker or
Payee has decided not to be represented by independent counsel in connection
with this note, it irrevocably and forever waives any and all defenses or rights
arising out of or related to said decision.
 
No change, amendment, modification, termination, waiver, or discharge, in whole
or in part, of any provision of this Note shall be effective unless in writing
and signed by the Maker and Payee, and with respect to a waiver or discharge so
given by the Payee, shall be effective only in the specific instance in which
given. The Maker acknowledges that this Note and the Maker's obligations under
this Note are, and shall at all times continue to be, absolute and unconditional
in all respects, and shall at all times be valid and enforceable. Payee, at
their discretion, may unilaterally offset any of their obligations to Maker by
reducing any installments at any time payable under this Note.
 
In the event any one or more of the provisions contained in this Note should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
If, at any time, the rate of interest under this Note shall be deemed by any
competent court of law, governmental agency, or tribunal to exceed the maximum
rate of interest permitted by the laws of any applicable jurisdiction or the
rules or regulations of any appropriate regulatory authority or agency, then
during such time as such rate of interest would be deemed excessive, that
portion of each interest payment attributable to that portion of such interest
rate that exceeds the maximum rate of interest so permitted shall be deemed a
voluntary prepayment of principal or, if all principal has been paid, that
portion of each interest payment attributable to that portion of such interest
rate that exceeds the maximum rate of interest so permitted shall be promptly
refunded to Maker.
 
This Note binds the Maker and its successors and assigns, Maker shall have the
right to assign, transfer or delegate its rights or obligations under this Note
with the Payee's consent, and this Note shall inure to the benefit of Payee and
its successors and assigns. This Note shall be construed in accordance with and
governed by the laws of the State of New York without giving effect to conflict
of law principles.
 
 
3

--------------------------------------------------------------------------------

 
 
Agreed to by:
 

  CARGO CONNECTION LOGISTICS HOLDING, INC.     a Florida Corporation          
 
By:
/s/      Name:   Scott Goodman     Title:    Chief Executive Officer          

 
Attest:
 
_______________________
 
 

  TACONIC GROUP LLC.     a Florida Limited Liability Company          
 
By:
/s/      Name: Robert Grinberg     Title:            

 
Attest:
 
_______________________
 
 
 
4